Citation Nr: 1135930	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  04-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 RO decision.  The case was remanded to the agency of original jurisdiction (AOJ) for additional development in April 2007 and May 2008.  The Board subsequently issued a decision in October 2008 denying the Veteran's claim.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court endorsed a February 2010 joint motion for remand filed by both parties to the case and remanded the appeal for compliance with the instructions in the joint motion.  The Board then remanded the appeal for further evidentiary development in April 2011.  Unfortunately, such evidentiary development has not been accomplished.

The Veteran's claims file contains medical evidence of mild left lower extremity peripheral neuropathy, which has been medically linked to his service-connected diabetes mellitus.  This matter is referred to the RO for appropriate action.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran is seeking service connection for a heart disability as a direct result of active service or as secondary to his service-connected diabetes mellitus type II.  

Historically, the Veteran's private medical records from the University of Michigan Briarwood Family Practice Center reflect that the Veteran underwent a stress test in February 2003.  The test revealed a first degree atrioventricular (AV) block and results that were otherwise normal.  It was noted that the scan significance was probably normal and indicative of a low risk for hard cardiac events.  In August 2003, a blood test yielded normal results.  In December 2003, a note from Dr. M.T. Ruffin reflects a diagnosis of coronary artery disease (CAD) as confirmed by a stress echocardiogram and stated that this was secondary to diabetes.  In May 2004, the Veteran underwent another stress test, which again revealed a first degree AV block and resulted in otherwise normal findings.  It was also noted again that the scan significance was probably normal and indicative of a low risk for hard cardiac events.  In August 2007, another statement from Dr. Ruffin indicated that the Veteran had CAD, which was diagnosed in April 2003 and was secondary to diabetes mellitus.  Subsequently, treatment notes dated in September 2007 indicate that the Veteran's symptoms of palpitations and left-sided axillary pain did not appear to be consistent with a myocardial infarction.  An electrocardiogram performed during this visit was interpreted as showing a first degree AV block, within normal limits.

The Veteran was afforded a VA examination in February 2003 to assess the current nature and etiology of his diabetes mellitus and other claimed conditions.  The Veteran denied a history of myocardial infarction or stroke.  He reported having a sharp, stabbing, left-sided chest pain on rare occasions.  The Veteran also indicated that he occasionally experienced a dull pain around his heart that felt like a muscle strain and lasted for an entire day.  On physical examination, his heart had a regular rhythm and rate, S1 and S2 were normal, and there was no murmur or gallop.  An electrocardiogram revealed sinus rhythm with a first degree AV block.  An echocardiogram, noted to be a technically limited study, revealed an estimated left ventricular ejection fraction of 50 percent.  As the examiner later clarified in a March 2004 statement, this was a "technically limited study" because there was poor visualization of structures due to the Veteran's obesity.  A chest x-ray showed a normal heart size.  Based on the findings, the assessment given was atypical chest pain.

Thereafter, following the submission of the December 2003 note from Dr. Ruffin, the claims file was forwarded to the same examiner for further review.  Specifically, the examiner was asked to provide an opinion as to whether he concurred with the CAD diagnosis shown in Dr. Ruffin's note.  In a March 2004 statement, the examiner opined that neither the February 2003 University of Michigan stress test, nor the echocardiogram performed at the February 2003 VA examination provided definite evidence to support the presence of CAD.

In May 2008, the Board remanded this case for a new VA examination to clarify the existence of a current heart disability.  If CAD was not found, the examiner was to reconcile the absence of the disease with Dr. Ruffin's findings, if possible.  The Board also noted that although an atrioventricular block is a potentially compensable heart disability under 38 C.F.R. § 4.104, Diagnostic Code 7015, simple delayed P-R conduction time is not a disability in and of itself in the absence of other evidence of cardiac disease.

The Veteran underwent a VA examination in June 2008.  Following a physical examination and a review of the Veteran's medical records, the examiner stated that the first degree AV block was most likely a benign condition and that his most recent stress test at the University of Michigan did not indicate any heart disease.  The examiner specifically noted that presently there was no evidence of CAD or any other type of heart disease.  It was further noted that given his risk factor for heart disease and diabetes mellitus type II, the Veteran may develop CAD in the future, in which case his future CAD would be at least as likely as not caused by or contributed to by his service-connected diabetes mellitus type II.  Although the June 2008 examiner specifically determined that the Veteran did not have CAD or any other type of heart disease, there is no indication that any effort was made to reconcile this finding with those of Dr. Ruffin.  

Because the instructions in the Board's 2008 remand were not completely carried out, the Court approved the February 2010 joint motion for remand, ordering that the case be returned for compliance with the terms of the 2008 remand.  In April 2011, the Board returned the matter to the AMC, ordering that another VA examination be conducted, and that an informed written opinion addressing the concerns outlined above be obtained.  Such an examination was scheduled; however the Veteran failed to show for it.  The AMC applied 38 C.F.R. § 3.655, which provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The AMC held that the evidence of record did not support the Veteran's claim, and denied it, issuing a Supplemental Statement of the Case in August 2011.  

The Veteran did not communicate with the VA during any point in this process.  However, his representative filed a written brief with the Board in September 2011, in which he asserted that the scheduled examination "was missed due to unforeseen circumstances," but that, "the veteran is willing to attend an examination scheduled with adequate notice."  The representative did not assert that the Veteran had good cause, as defined in38 C.F.R. § 3.655, to miss the examination, however.

In this unique situation, the Board holds that another remand to schedule another examination is warranted.  Given the length of time that this case has been ongoing, and the multiple remands which have already been accomplished; it would seem that the Veteran's commitment to his appeal and his belief in his claim have been established.  In conjunction with his representative's assurance that he is willing to attend an examination, the Board finds that another attempt to fully develop the Veteran's claim is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA cardiologic examination to identify all current heart disability/disease.  The Veteran should be provided with adequate advance notice of the scheduled place, date, and time.

The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should determine the current diagnosis(es) of all heart disabilities, if any.  If CAD is not found, the examiner should reconcile the absence of the disease with the conflicting findings of Dr. Ruffin, to the extent possible.  In doing so, the examiner should take into account the February 2003 Briarwood stress test, December 2003 note from Dr. Ruffin, May 2004 Briarwood stress test, September 2007 Briarwood treatment notes, and April 2008 statement from Dr. Ruffin, providing thorough discussion to distinguish Dr. Ruffin's contrary conclusions.  If there is an atrioventricular block, the examiner should identify whether it is simply the result of delayed P-R conduction time or if there is other evidence of cardiac disease.

If a current heart disability is found, the examiner should provide an opinion, based on a thorough review of the evidence of record, as to whether such heart disability is at least as likely as not (i.e., to at least a 50:50 probability) etiologically related to the Veteran's service-connected diabetes mellitus via causation or aggravation, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  Such an opinion should be prepared for each identified heart disability.

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

